Exhibit 10.1

 

October 27, 2020

 

Mallard Acquisition Corp.

19701 Bethel Church Road, Suite 302

Cornelius, NC 28031

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Mallard Acquisition Corp., a Delaware corporation (the
“Company”), Chardan Capital Markets, LLC, as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”),, relating to an underwritten initial public
offering (the “Public Offering”), of up to 12,650,000 of the Company’s units
(including up to 1,650,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), and one redeemable
warrant entitling the holder to purchase one-half of one share of Common Stock.
Each Warrant (each, a “Warrant”) entitles the holder thereof to purchase one
half share of Common Stock at a price of $11.50 per whole share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
the Units have been approved to be listed on the Nasdaq Capital Market. Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mallard Founders Holdings, LLC (the “Sponsor”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company engages in a
tender offer in connection with any proposed Business Combination, each Insider
agrees that it, he or she will not seek to sell its, his or her shares of Common
Stock to the Company in connection with such tender offer.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 18 months from the closing of
the Public Offering or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders of the Company
(including the right to receive further liquidation distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agree not to propose any amendment to the Company’s amended and
restated certificate of incorporation that would modify (i) the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial business combination or to redeem 100% of the Offering Shares
if the Company does not complete a Business Combination within 18 months from
the closing of the Public Offering or (ii) the other provisions relating to
stockholders’ rights or pre-initial business combination activities, unless the
Company provides its Public Stockholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (which interest shall be net of amounts released for
payment of taxes) divided by the number of then outstanding Offering Shares. The
Sponsor and each Insider agree to waive its, his or her redemption rights with
respect to shares of Capital Stock owned by it in connection with a stockholder
vote to approve an amendment to the Company’s amended and restated certificate
of incorporation (A) to modify the substance or timing of the Company’s
obligation to allow redemption in connection with the Company’s initial business
combination or to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 18 months from the closing of the Public
Offering or (B) with respect to any other provision relating to stockholders’
rights or pre-initial business combination activity.

 





 

 

Each of the Sponsor and each Insider acknowledges that it, he or she has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares held by it, him or her. The
Sponsor and each Insider hereby further waives, with respect to any shares of
Common Stock held by it, him or her, if any, any redemption rights it, he or she
may have in connection with (A) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination, or (B) a stockholder vote
to approve an amendment to the Company’s amended and restated certificate of
incorporation to modify the substance or timing of the Company’s obligation to
redeem 100% of the Common Stock if the Company has not consummated a Business
Combination within the time period set forth in the Company’s amended and
restated certificate of incorporation or with respect to any other material
provisions relating to stockholders’ rights or pre-initial business combination
activity, or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 18 months from the date of the closing of the Public
Offering).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) offer,
sell, pledge, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend or otherwise transfer or dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition), directly or indirectly, including the filing (or participation
in the filing) with the Securities Exchange Commission of a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”) to
register, any units, warrants, shares of common stock or any other securities
convertible into, or exercisable, or exchangeable for, shares of common stock of
which such officer, director or holder is now, or may in the future become, the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act), (ii)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, directly or indirectly, any of the economic benefits or
risks of ownership of such units, warrants, shares of common stock or any other
securities convertible into, or exercisable, or exchangeable for, shares of
common stock, whether any such transaction described in clause (1) or (2) above
is to be settled by delivery of any of the foregoing securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into a letter of intent, confidentiality or
other similar agreement for a Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below (i) $10.10 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, except as to any claims by a third party (including a
Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible to
the extent of any liability for such third party claims. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense.

 



2

 

 

5. To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 1,650,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to the product of 412,500 multiplied by a fraction, (i) the numerator of which
is 1,650,000 minus the number of Units purchased by the Underwriter upon the
exercise of their over-allotment option, and (ii) the denominator of which is
1,650,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriter so that the Initial
Stockholders will own an aggregate of 20.0% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering.

 

6. (a) Each Insider who is an officer of the Company hereby agrees not become an
officer or director of, any other blank check company with a class of securities
registered under the Securities Exchange Act of 1934, as amended, unless the
Company has failed to complete a Business Combination within 18 months after the
closing of the Public Offering. Such restriction does not preclude any position
as an officer or director of another blank check company held on the date
hereof. For the avoidance of doubt, each Insider who is an officer of the
Company is allowed to become an officer or director of another blank check
company upon the Company entering into a definitive agreement with respect to a
Business Combination.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

7. (a) The Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) with respect to 50% of their Founder Shares, for a
period ending on the earlier to occur of the six-month anniversary of the
completion of the Company’s initial Business Combination or the date on which
the closing price of the Common Stock exceeds $12.50 for any 20 trading days
within a 30-day trading period following the closing of the initial Business
Combination; (B) with respect to the remaining 50% of the Founder Shares, for a
period ending on the six-month anniversary of the closing of the Company’s
initial Business Combination or (C) in each case, subsequent to the Company’s
initial Business Combination, the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the exercise of the Private Placement Warrants) until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 



3

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliates of the Sponsor, any members of our Sponsor, or any of its affiliates,
officers, directors, direct and indirect equityholders; (b) in the case of an
individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (c) in the case
of an individual, transfers by virtue of laws of descent and distribution upon
death of the individual; (d) in the case of an individual, transfers pursuant to
a qualified domestic relations order; (e) transfers by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the securities were originally
purchased; (f) transfers in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; and (g) transfers by virtue of
the laws of the State of Delaware or the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor; provided, however, that in the case
of clauses (a) through (e) or (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the restrictions
contained in this Agreement.

 

8. Each of the Sponsor and the Insiders represents and warrants that it, he or
she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding. The Company represents and warrants that, to its knowledge, (i) none
of its advisors has been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked, (ii) each advisor’s
biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to such advisor’s background
and each advisor’s questionnaire furnished to the Company is true and accurate
in all respects, (iii) none of its advisors is subject to or a respondent in any
legal action for, any injunction, cease-and-desist order or order or stipulation
to desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; and (iii) none of its advisors has been
convicted of, or pleaded guilty to, any crime (x) involving fraud, (y) relating
to any financial transaction or handling of funds of another person, or (z)
pertaining to any dealings in any securities and none of its advisors is
currently a defendant in any such criminal proceeding.

 

9. (a) Except as disclosed in the Prospectus and cash or other compensation to
the Company’s officers or advisors to be engaged subsequent to the consummation
of the Public Offering (which will be disclosed in the Company’s other filings
with the Securities and Exchange Commission), neither the Sponsor nor any
individual who is an officer, director or advisor of the Company as of the date
hereof nor any affiliate thereof shall receive from the Company any finder’s
fee, reimbursement, consulting fee, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants at a price of $0.50 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 



4

 

 

(b) Commencing on the effective date of the Prospectus for the Offering and
continuing until the earlier of (i) the consummation by the Company of a
Business Combination or (ii) the Company’s liquidation as described in the
Prospectus, the Sponsor shall make available to the Company, at no charge,
certain office space and administrative and support services as may be required
by the Company from time to time, situated at 19701 Bethel Church Road, Suite
302, Cornelius, NC 28031 (or any successor locations).

 

10. Each of the Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 3,162,500 shares of the Company’s
common stock, par value $0.0001 per share, held by the Sponsor (up to 412,500
Shares of which are subject to complete or partial forfeiture by the Sponsor if
the over-allotment option is not exercised in full by the Underwriter); (iv)
“Initial Stockholders” shall mean the Sponsor and any other holder of Founder
Shares immediately prior to the Public Offering; (v) “Private Placement
Warrants” shall mean the warrants to purchase up to 5,000,000 shares of Common
Stock of the Company (or 5,450,000 shares of Common Stock if the over-allotment
option is exercised in full) that the Sponsor have agreed to purchase for an
aggregate purchase price of $5,000,000 in the aggregate (or $5,450,000 if the
over-allotment option is exercised in full), or $0.50 per warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering and the sale of the
Private Placement Warrants shall be deposited; (viii) “Transfer” shall mean the
(a) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 



5

 

 

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

  Sincerely,       Mallard Founders Holdings, LLC

 

  By: /s/ P. Jeffrey Leck   Name: P. Jeffrey Leck   Title: Authorized Signatory
        By: /s/ P. Jeffrey Leck   Name: P. Jeffrey Leck         By: /s/ John F.
Kirtley   Name: John F. Kirtley         By: /s/ Marc S. Sculler   Name: Marc S.
Sculler         By: /s/ William Weatherford   Name: William Weatherford        
By: /s/ Jennifer Paul   Name: Jennifer Paul         By: /s/ Scott Yearwood  
Name: Scott Yearwood

 

[Signature Page to Letter Agreement]

 

 

6



 

 